Citation Nr: 1017949	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-13 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.

2.  Entitlement to service connection for a left foot 
disability.

3.  Entitlement to service connection for an acquired 
psychiatric disorder to include anxiety with depression 
and/or posttraumatic stress disorder (PTSD) based on personal 
assault.

4.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty March 1973 to December 
1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision by which the RO denied 
entitlement to the benefits sought herein.  

In connection with this appeal, the Veteran requested a 
personal hearing before a Veterans Law Judge in Washington, 
D.C.  A hearing was scheduled to take place in March 2009.  
The Veteran did not appear for the hearing and asked that it 
be postponed.  In February 2010, he indicated that he no 
longer wished to testify at a hearing.  Accordingly, the 
Board will proceed with consideration of the Veteran's claim 
based on the evidence of record, as he has requested.  See 38 
C.F.R. § 20.704(e) (2009).  

The Board observes that the Veteran initially claimed 
entitlement to service connection for anxiety with 
depression.  A review of the record reflects that he may also 
be claiming service connection for PTSD based on personal 
assault.  Claims of service connection for psychiatric 
disorders must be interpreted liberally.  See Clemons v. 
Shinseki, 22 Vet. App.128 (2009) (a claimant without medical 
expertise cannot be expected to precisely delineate the 
diagnosis of his mental illness; he filed a claim for the 
affliction his mental condition, whatever it is, causes him).  
As such, the Board has expanded the issue as expressed above.

The issue of entitlement to service connection for anxiety 
with depression and/or PTSD based on personal assault is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not shown to be suffering from a right 
foot disability.

2.  The Veteran is not shown to be suffering from a left foot 
disability.

3.  A low back disability is not shown to be related to the 
Veteran's active duty service.


CONCLUSIONS OF LAW

1.  A right foot disability was not incurred in or as a 
result of active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  A left foot disability was not incurred in or as a result 
of active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

3.  A low back disability was not incurred in or as a result 
of active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Legal criteria

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection must be accompanied by medical 
evidence establishing that the claimant currently has the 
claimed disability.  Absent proof of a present disability, 
there can be no valid claim.  See, e.g., Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current 
symptomatology at the time the claim is filed in order for a 
veteran to be entitled to compensation); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the 
existence of a present disability for VA compensation 
purposes).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Right foot

During service in January 1974, the Veteran complained of 
bilateral foot pain.  A callous was treated, and the Veteran 
was instructed on proper foot hygiene.  

In March 1974, the Veteran reported a laceration on the right 
foot.  There was also a plantar wart on the ball of the right 
foot.  The wound was cleaned and dressed.  The plantar wart 
was trimmed and dressed.  

In July 1974, the Veteran complained of bilateral foot pain.  
His boots were too narrow for his feet, causing the toes to 
press against each other.  Larger boots were recommended.  
The Veteran was told to wear tennis shoes for a week.

On separation from service, no disability of the right foot 
was noted, and the post-service medical evidence is silent as 
to the right foot.

The record does not show that the Veteran sought any medical 
treatment for the right foot since 1974.  The record contains 
no information that would lead the Board to suspect a present 
disability of the right foot.  A present disability is a 
prerequisite to the granting of service connection.  
38 C.F.R. § 3.303; Gilpin, supra.  Because no disability of 
the right foot is shown, service connection for a right foot 
disability is denied.

The Board notes that the Veteran is competent to provide 
evidence regarding the presence of a foot disability.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of 
observable symptomatology).  The Board, however, does not 
credit his assertions in this regard.  The Veteran has 
received extensive medical treatment for a variety of 
conditions to include heroin addiction.  Presumably, he would 
have mentioned a disability of the right foot during 
treatment had it been present.  The Board reminds the Veteran 
that VA decision makers have discretion to accept or reject 
pieces of evidence provided that sufficient reasons and bases 
are set forth explaining such actions.  Hayes v. Brown, 5 
Vet. App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992); see also Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.

Left foot

During service in January 1974, the Veteran complained of 
bilateral foot pain.  A callous was treated, and the Veteran 
was instructed on proper foot hygiene.  In July 1974, the 
Veteran complained of bilateral foot pain.  His boots were 
too narrow for his feet, causing the toes to press against 
each other.  Larger boots were recommended.  The Veteran was 
told to wear tennis shoes for a week.  In September 1974, the 
Veteran sought treatment for a left foot blister.  The area 
was cleaned and dressed.  On separation, no disability of the 
left foot was noted.

The record does not show that the Veteran sought any medical 
treatment for the left foot since 1974.  The record contains 
no information that would lead the Board to suspect a present 
disability of the left foot.  A present disability is a 
prerequisite to the granting of service connection.  
38 C.F.R. § 3.303; Gilpin, supra.  Because no disability of 
the left foot is shown, service connection for a left foot 
disability is denied.

The Veteran is competent to provide evidence regarding the 
presence of a left foot disability.  Jandreau, supra; Barr, 
supra.  The Board, however, does not credit his assertions in 
this regard.  The Veteran has received extensive medical 
treatment for a variety of conditions to include heroin 
addiction.  Presumably, he would have mentioned a disability 
of the left foot during treatment had it been present.  
Hayes, supra; Timberlake, supra.

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.




Low back 

During service in October 1974, the Veteran sustained a low 
back injury while wrestling.  The impression was rule out 
back sprain.  Ultimately, muscle strain was diagnosed.  There 
is no further mention of the back in the service treatment 
records.  

The Veteran was involved in a motor vehicle accident in 1976, 
two years after leaving service.  

On VA orthopedic examination in 2006, the Veteran stated that 
he had low back problems since service.  After examining the 
Veteran and ordering radiologic studies, the examiner 
diagnosed degenerative disc disease of the lumbar spine with 
chronic back pain and opined that it was not likely due to 
the incident of low back muscle strain in service.  The 
examiner explained that no chronic low back condition was 
established prior to discharge and that the Veteran's current 
low back disability had its onset following the post-service 
motor vehicle accident.

There are no medical opinions of record contradicting the VA 
examiner's statement.  Thus, the record contains no competent 
evidence of a nexus between a current low back disability and 
the Veteran's service.  As such, service connection for the 
Veteran's low back disability is denied.  38 C.F.R. § 3.303.

The Veteran is certainly competent to provide evidence 
regarding low back pain that has been present since service, 
and the Board finds no reason to doubt his assertions.  See 
Jandreau, supra; Barr, supra.  Pain alone, without an 
underlying diagnosis, however, is not a disability for which 
service connection can be granted.  See Sanchez- Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001) (symptoms alone, 
without a finding of an underlying disorder, cannot be 
service- connected).  The Veteran's currently shown low back 
disability, namely degenerative disc disease, is not related 
to service.  

With respect to the VA examination provided, the Board finds 
that it is adequate.  The opinion was provided by a qualified 
medical professional and was predicated on a full reading of 
all available records.  The examiner also provided a detailed 
rationale for the opinion rendered.  Barr, 21 Vet. App. at 
312; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  

In conclusion, this is not a case where the evidence is in 
relative equipoise; rather, the preponderance of the 
competent medical evidence of record reflects that the 
Veteran's low back disability is unrelated to service.  As 
such, the Veteran cannot prevail.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, supra; Alemany, supra.  

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, notice consistent with 
the Court's holding in Dingess was provided in March 2006.  

The VCAA duty to notify was satisfied by way of a letter sent 
to the Veteran in January 2006, which fully addressed all 
three notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate the claims and of 
the Veteran's and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, no examination was provided regarding the 
claims of entitlement to service connection for disabilities 
of the feet.  No examination is needed regarding these issues 
because there is no showing of a disability of either the 
right or left foot.  Id.; 38 U.S.C.A. § 5103a(d); 38 C.F.R. 
§ 3.l159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records and all available VA clinical records.  The 
record contains private medical evidence as well as records 
from the Social Security Administration.  The Veteran was 
afforded a VA medical examination in connection with his 
claim of service connection for a low back disability.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for a right foot disability is denied.

Service connection for a left foot disability is denied.

Service connection for a low back disability is denied.


REMAND

A preliminary review of the record reveals that this case 
must be remanded to the RO for further development before the 
Board may proceed in evaluating the Veteran's claim of 
entitlement to service connection for anxiety with depression 
and/or PTSD.

The Board notes that the Veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder to 
include PTSD is based, at least in part, on stressors 
involving personal assault.  Specifically, he has asserted 
being threatened with death by fellow Marines.  There are 
special development procedures that pertain to the processing 
of claims of entitlement to service connection for PTSD based 
on personal assault.  VA has special evidentiary development 
procedures, including the interpretation of behavioral 
changes by a clinician and interpretation in relation to a 
medical diagnosis.  Patton v. West, 12 Vet. App. 272 (1999) 
(citing VA Adjudication Procedural Manual M21-1, Part III, 
paragraph 5.14(c)).

In this case, VA failed to comply with the specialized notice 
requirements of 38 C.F.R. § 3.304(f)(3), which provides that 
when a PTSD claim is based on in-service personal assault VA 
must advise the claimant of alternative sources of evidence 
for proving the occurrence of personal assault before denying 
the claim.  The Board notes that under 38 C.F.R. § 
3.304(f)(3) if a PTSD claim is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3).  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in the 
sources.  Examples of behavior changes that may constitute 
credible evidence of a stressor include, but are not limited 
to request for transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavioral changes.  Id.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavioral 
changes may constitute credible supporting evidence of the 
stressor and allowing him the opportunity to furnish this 
type of evidence or advise VA of potential sources of such 
evidence.  Id.  On remand, the RO should issue a notice 
letter to the Veteran explaining the evidence necessary to 
corroborate the alleged stressors during service to support 
his claim for PTSD due to personal assault pursuant to 38 
C.F.R. § 3.304(f).

The record contains the Veteran's service treatment records 
but not his service personnel records.  These must be 
associated with the claims file.  

In the event that any stressor is verified pursuant to the 
notice letter sent to the Veteran, a VA psychiatric 
examination should be conducted as directed below.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the Veteran an appropriate 
stressor development letter with respect 
to his claimed in-service personal assault 
or assaults.  The Veteran should be 
notified that in-service personal assault 
may be corroborated by evidence from 
sources other than the service records, as 
defined in 38 C.F.R. § 3.304(f)(3).  All 
specific examples of alternative sources 
of evidence listed in 38 C.F.R. § 
3.304(f)(3) must be included in the 
notification to the Veteran.  The Veteran 
should be requested to provide further 
detail concerning the claimed incident(s) 
to allow corroboration of the claimed 
incident(s).  In addition, the RO should 
specifically request the Veteran to 
provide lay statements from anyone he may 
have told about the incidents around the 
time the alleged stressors occurred.

2.  Obtain the Veteran's service personnel 
records.

3.  Make reasonable efforts to verify any 
stressors identified by the Veteran 
pursuant to the notice letter requested 
herein.  

4.  Thereafter, if the claims file 
contains evidence in support of the 
Veteran's claimed in-service stressor(s), 
then the RO should provide the Veteran 
with a VA examination to determine the 
nature and etiology of any psychiatric 
disorder that may be present.  The claims 
file, including a copy of this remand, 
must be made available to the examiner for 
review, and the examiner should indicate 
that the claims folder was reviewed in 
connection with the examination.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The he examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether the Veteran's 
PTSD or other diagnosed psychiatric 
disorder is at least as likely as not 
(i.e., a fifty percent or greater 
probability) related to a claimed in-
service stressor.  The examiner should 
provide a complete rationale for all 
conclusions reached.

5.  Upon completion of the foregoing, the 
RO should readjudicate the Veteran's claim 
of entitlement to service connection for 
an acquired psychiatric disorder to 
include PTSD, based on a review of the 
entire evidentiary record.  If the 
benefits sought on appeal remains denied, 
the RO should provide the Veteran and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  Thereafter, subject 
to current appellate procedure, the case 
should be returned to the Board for 
further consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


